Citation Nr: 1035714	
Decision Date: 09/21/10    Archive Date: 09/28/10

DOCKET NO.  06-38 676	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to an increased rating for post-traumatic 
osteoarthritis of the left knee, currently rated as 10 percent 
disabling.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The Veteran served on active duty from July 1975 to July 1977.  

This case comes before the Board of Veterans' Appeals (the Board) 
on appeal from rating decisions of the St. Petersburg, Florida, 
VA Regional Office (RO).  

This case has previously come before the Board.  The Secretary 
and the Veteran (the parties) filed a joint motion for remand.  
In June 2009, the Court vacated the Board's July 2008 decision.  
In August 2009, the Board remanded the issue to the agency of 
original jurisdiction (AOJ) for additional development.  The case 
has been returned to the Board for further appellate review.

The Veteran testified before the undersigned Veterans Law Judge 
in June 2007.  A transcript of the hearing has been associated 
with the claims file.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

The Veteran asserts entitlement to higher rating for service-
connected post-traumatic left knee osteoarthritis.  Having 
reviewed the evidence, the Board finds that further development 
is necessary for a determination.  

The Board notes that in Rice v. Shinseki, 22 Vet. App. 447 
(2009), the Court held that a total disability rating based on 
individual unemployability (TDIU) claim is part of an initial 
rating claim when such claim is raised by the record.  In that 
regard, while the December 2005 VA examination notes no time lost 
from work as a firefighter in the past year due to his service-
connected left knee disability, the examiner stated that the 
Veteran's symptoms were consistent with his difficulty passing a 
work-related agility test due to an inability to run, squat, 
kneel or climb ladders noting that the Veteran was a limited 
community ambulator with the aid of an orthopedic assistive 
device.  In addition, the February 2010 VA examination report 
notes that the Veteran had been unemployed for less than one year 
and that the reason given for unemployment was the service-
connected left knee disability, noted to cause decreased 
mobility, decreased ability to lift and carry, decreased 
strength, and pain in the lower extremity.  The Board notes that 
an opinion in regard to the impact on employability due to the 
service-connected left knee disability has not been obtained.  

The Court has held that once VA undertakes a duty to provide a 
medical examination, due process requires VA to notify the 
claimant prior to the adjudication of the claim of any inability 
to obtain evidence sought (including a VA examination with 
medical opinion).  See Barr v. Nicholson, 21 Vet. App. 303, 311 
(2007).  As such, the Board finds that the February 2010 VA 
examination report and opinion to be inadequate for a 
determination in regard to the matter on appeal.  Thus, an 
opinion in regard to the impact on employability due to the 
service-connected left knee disability should be obtained.  

In addition, the Board notes that an October 1977 rating decision 
reflects that service connection was established for moderate 
chronic subluxation of the left knee, and a 10 percent disability 
rating was assigned under Diagnostic Code 5257.  The January 2006 
rating decision shows that the AOJ continued the 10 percent 
disability evaluation, under Diagnostic Code 5010.  

Diagnostic Code 5257 pertains to lateral instability or recurrent 
subluxation.  If severe, a 30 percent evaluation is assignable; 
when moderate, a 20 percent evaluation is assignable; and when 
slight, a 10 percent evaluation is assignable.  

Under Diagnostic Codes 5003, 5010, degenerative or traumatic 
arthritis (established by x-ray findings) will be rated on the 
basis of limitation of motion under the appropriate diagnostic 
code for the specific joints involved.  When there is some 
limitation of motion, but which would be noncompensable under a 
limitation-of-motion code, a 10 percent rating may be assigned 
for arthritis of a major joint.  38 C.F.R. § 4.71a, Diagnostic 
Codes 5003, 5010.

Limitation of flexion of the leg to 60 degrees is rated as 0 
percent disabling; flexion limited to 45 degrees is rated as 10 
percent disabling; flexion limited to 30 degrees is rated as 20 
percent disabling; and flexion limited to 15 degrees is rated as 
30 percent disabling.  38 C.F.R. § 4.71a, Diagnostic Code 5260.

Limitation of extension of the leg to 5 degrees is rated as 0 
percent disabling; extension limited to 10 degrees is rated as 10 
percent disabling; extension limited to 15 degrees is rated as 20 
percent disabling; extension limited to 20 degrees is rated as 30 
percent disabling; extension limited to 30 degrees is rated as 40 
percent disabling; and extension limited to 45 degrees is rated 
as 50 percent disabling.  38 C.F.R. § 4.71a, Diagnostic Code 
5261.

Separate ratings may be assigned for arthritis with limitation of 
motion of a knee (Diagnostic Codes 5003-5010) and for instability 
of a knee (Diagnostic Code 5257). VAOPGCPREC 23-97 (July 1, 
1997), published at 62 Fed. Reg. 63,604 (1997) and VAOPGCPREC 9-
98 (August 14, 1998), published at 63 Fed. Reg. 56,704 (1998).  
In addition, flexion and extension may be separately rated.  
VAOPGCPREC 9-2004.

In addition, an August 2005 private report of magnetic resonance 
imaging (MRI) of the left knee reflects the following impression:

1.	 STATUS POST PREVIOUS ARTHROSCOPIC SURGERY AND RESECTION OF 
THE ANTERIOR HORN OF THE LATERAL MENISCUS.  THERE IS 
SUBSEQUENT MODERATE DEGENERATIVE CHANGE IN THE LATERAL 
JOINT COMPARTMENT ANTERIORLY WITH JOINT SPACE NARROWING, 
SPURRING AND CHONDROMALACIA OF THE LATERAL FEMORAL CONDYLE 
ANTERIORLY, GRADE III TO GRADE IV IN TYPE.  
2.	THERE IS GRADE II TO GRADE III CHONDROMALACIA OF THE MEDIAL 
FACET OF THE PATELLA AND PROBABLE PATELLAR TRACKING 
ABNORMALITY WITH SHALLOW INTERCONDYLAR NOTCH AND MINIMAL 
SUBLUXATION OF THE PATELLA.  THERE IS ALSO PROMINENT 
DEGENERATIVE SPURRING OF THE POSTERIOR ASPECT OF THE 
PATELLA.  
3.	SMALL JOINT EFFUSION.  
4.	APPROXIMATELY 8MM ANTERIOR CRUCIATE CYST NOTED IN THE 
INTERCONDYLAR NOTCH.  
5.	I SEE NO EVIDENCE OF MENISCAL TEAR OR ACUTE LIGAMENTOUS 
INJURY AT THIS TIME.  
On VA examination in December 2005, cruciate and collateral 
ligaments were noted to be intact without evidence of instability 
pattern.  Left knee range of motion was -10 degrees extension to 
0.  Forward flexion was to 110 degrees.  The impression of x-ray 
examination of the left knee was moderate tricompartmental 
osteoarthritis.  Treadmill testing was noted to have been 
discontinued due to fatigability in the left knee evidenced by 
the development of a moderate antalgic gait.  The examiner stated 
that the Veteran's symptoms were consistent with his inability to 
pass the agility test as a fireman, as such required running, 
climbing ladders, squatting and heavy lifting.  
A January 2007 VA x-ray examination report of the left knee notes 
that the patella tracked slightly laterally with large 
osteophytes, that the suprapatellar bursa may be minimally 
distended, and that all trauma was to the proximal shaft of the 
tibia.  A March 2007 VA record notes no effusion or true laxity 
of the left knee, failure of medial unloader bracing, and a 
lateral unloader brace was recommended.  A June 2007 record notes 
full range of motion of the left leg, intact ligaments, and no 
laxity.  A September 2009 record notes left knee 1+ medial 
collateral ligament laxity, and the impression was osteoarthritis 
of the left knee with mild synovitis.  

On VA examination in February 2010, no instability was reported.  
The examiner reported an antalgic gait and frequent use of a 
brace, and it was noted that the Veteran was unable to stand for 
more than a few minutes or walk more than a few yards.  Left 
flexion was +20 to 90 degrees, extension was normal, and no 
objective evidence of pain or additional functional impairment 
following repetitive motion was noted.  The impression of x-ray 
examination of the left knee was severe degenerative arthritis of 
the left knee.  

In light of the circumstances in this case, the Board finds that 
further development is necessary.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should schedule the Veteran for a 
VA examination to determine the degree of 
impairment due to the service-connected left 
knee disability.  The claims file should be 
available for review in conjunction with the 
examination and the examiner's attention 
should be directed to this remand.  All 
necessary tests should be accomplished and 
the examination report should include full 
range of motion studies (utilizing a 
goniometer).  The AOJ should request that the 
examiner provide an opinion in regard to the 
degree of impairment due to the left knee, to 
include an opinion as to the degree of 
identified functional loss with repetitive 
movement.  In addition, the AOJ should 
request that the examiner respond to the 
following: 1) Does the objective evidence 
establish recurrent subluxation or lateral 
instability at any time during the relevant 
period?  If answered in the negative, the 
examiner should, to the extent possible, 
reconcile the August 2005 MRI findings 
regarding "patellar tracking abnormality" 
and "minimal subluxation of the patella" 
and the September 2009 notation of 1+ medial 
collateral ligament laxity.  If recurrent 
subluxation or lateral instability is 
identified, the examiner should provide an 
opinion in terms of the whether such is of a 
mild, moderate or severe degree; 2) Is there 
actual or the functional equivalent of left 
knee flexion limited to 45 degrees or less or 
extension limited to 10 degrees or more, to 
include consideration of factors such as 
pain, fatigability, incoordination, and lack 
of endurance?  3) Is there objective evidence 
of dislocated semilunar cartilage, removal of 
semilunar cartilage, nonunion or malunion of 
the tibia or fibula, or of acquired traumatic 
genu recurvatum with weakness and insecurity 
in weight bearing?  4)  Does the degree of 
impairment due to the service-connected left 
knee disability preclude the Veteran from 
maintaining substantially gainful employment?  
A complete rationale should be provided for 
all opinions.  

2.  In light of the above, the claim should 
be readjudicated.  The AOJ should review all 
development for completeness and all opinions 
obtained for adequacy, and accomplish any 
further development necessary in that regard 
prior to returning the claims file to the 
Board.  If the benefits sought on appeal 
remain denied, a supplemental statement of 
the case should be issued and the Veteran 
afforded a reasonable opportunity in which to 
respond thereto.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


